J-S56016-15
J-S56017-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: K.B., A MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: M.W.                                No. 633 MDA 2015




              Appeal from the Order entered March 11, 2015,
      in the Court of Common Pleas of Cumberland County, Domestic
     Relations, at No(s): CP-21-DP-0000120-2012

IN THE INTEREST OF: K.B., A MINOR

APPEAL OF: M.W., MOTHER                       No. 639 MDA 2015


              Appeal from the Decree entered March 11, 2015,
      in the Court of Common Pleas of Cumberland County, Orphans’
                    Court, at No(s): 12-Adoptions-2015

BEFORE: SHOGAN, JENKINS, and PLATT*, JJ.

MEMORANDUM BY JENKINS, J.:                     FILED NOVEMBER 13, 2015
     M.W. (“Mother”) appeals from the Order and Decree dated March 11,

2015, and entered on March 12, 2015, in the Cumberland County Court of

Common Pleas, Orphans’ Court Division, changing the permanency goal for

her dependent minor daughter, K.B. (“Child”), born in August of 2006, from

return to parent to adoption under section 6351 of the Juvenile Act, 42 Pa.

C.S. § 6351, and involuntarily terminating her parental rights to Child




* Retired Senior Judge specially assigned to the Superior Court.
J-S56016-15
J-S56017-15


pursuant to section 2511(a)(8) and (b) of the Adoption Act, 23 Pa.C.S. §

2511(a)(8) and (b). We affirm.1

     The relevant facts and procedural history of this case are as follows.

Cumberland County Children & Youth Services (“CYS”) has been involved

with Mother on a consistent basis since September 2003, receiving

numerous referrals alleging inappropriate discipline, conduct by Mother and

Child’s stepfather, S.W., that places Child at risk, concerns regarding

Mother’s mental health, unsanitary living conditions, and inadequate

hygiene.    Dependency Petition, 8/9/12, at 3.       Over the course of CYS’s

involvement with Mother, she reported having been diagnosed with

depression, paranoid schizophrenia, ADHD, bipolar disorder, and borderline

personality disorder.     Id.   Mother also reported that she receives mental

health services from Franklin Family Services.       Id.    Although Mother has

consistently tested negative for drugs, S.W. has tested positive for

marijuana on multiple drug tests administered continually since June 2011.

Id. Further, Child has been diagnosed with post-traumatic stress disorder

and has been observed to engage in self-mutilation, for which she has been

receiving   Therapeutic    Staff   Support   and   mobile   therapy.   Master’s

Recommendation, 8/21/12, at 1.

     On August 6, 2012, CYS received a referral reporting drug activity

occurring in the family residence. Dependency Petition, 8/9/12, at 5. As a

result, CYS implemented a safety plan stipulating that Mother and S.W. were

1
  K.B.’s father, M.B. (“Father”), is currently incarcerated at Five Points
Correctional Facility in Romulus, New York for 1st degree manslaughter.
Father’s minimum release date is September 2027 and his maximum release
date is November 2030. He has not filed an appeal from the trial court’s
Order or Decree, nor is he a party to this appeal.
                                       -2-
J-S56016-15
J-S56017-15


not to have unsupervised contact or be left alone with Child until further

notice. Id. Additionally, it was agreed that family friend, J.S., would care

for Child and ensure compliance with the safety plan.                  Id.   On August 9,

2012, CYS filed a dependency petition, alleging unsanitary living conditions,

child abuse, parental drug use, and drug trafficking being conducted out of

the family residence. Id. at 4-5. That same day, an adjudicatory hearing

was held at the conclusion of which the Juvenile Court Master (“Master”)

issued a Recommendation that Child not be found dependent.                      Integral to

the Master’s Recommendation was Mother’s commitment to cooperate with

all recommended services, including the Alternative Behavior Consultants

TIPS Program, mental health services, individual counseling and medication

management, and substantial continuing mental health services                             and

counseling for Child. Master’s Recommendation, 8/21/12, at 1. On August

16,   2012,    the   trial       court   issued     an   Order   adopting    the    Master’s

Recommendation.

      On December 10, 2012, CYS received a child abuse report alleging

that Mother and S.W. had sexually abused Child.                    Dependency Petition,

12/13/12, at 4. On the basis of the allegations, CYS petitioned for and was

granted emergency protective custody of Child. Id. That same day, Child

was placed in The Bair Foundation foster home of C.K and D.K.                       Id.     On

December 13, 2012, CYS filed a dependency petition and a shelter care

application.     After       a     shelter   care    hearing,    the   Master      issued    a

Recommendation that Child be found dependent, and that legal and physical

custody of Child be transferred to CYS with the permanent placement goal of




                                             -3-
J-S56016-15
J-S56017-15


return to parent.   On December 21, 2012, the trial court issued an Order

adopting the Master’s Recommendation.

     On December 28, 2012, a permanency plan was created, which set

forth the following objectives for Mother: (1) to improve mental health

functioning; (2) to better manage Child’s behavior; (3) to be drug and

alcohol free; (4) to obtain an education; (5) to have a clean home; (6) to be

financially stable; (7) to demonstrate being free of head lice and bed bugs

and remaining free of head lice and bed bugs; (8) to maintain contact with

Child on a regular basis as arranged with caseworker; (9) to cooperate with

Domestic Relations for support of Child as determined by the trial court; and

(10) to be involved in case planning.   CYS’s Permanency Planning Review

Summary & Pre-Dispositional Statement, 4/22/13, at 3-4.        On April 19,

2013, CYS filed a petition for a permanency review hearing.

     A permanency review hearing took place on May 13, 2013.           In its

ensuing Recommendation, the Master found that Mother was in substantial

compliance with the permanency plan, and that she had made substantial

progress toward alleviating the circumstances which necessitated placement.

The Master also noted that a Child Protective Services investigation

determined that the allegations of sexual abuse against Mother were

unfounded, and that Mother had separated from S.W. and was pursuing a

divorce. Master’s Recommendation, 5/20/13, at 3. On May, 17, 2013, the

trial court issued an Order adopting the Master’s recommendation.

     At the next permanency review hearing, on October 10, 2013, CYS

reported that Mother was no longer attending parenting classes or mental

health counseling, as required under the permanency plan. On February 18,


                                    -4-
J-S56016-15
J-S56017-15


2014, CYS moved to suspend Mother’s visitation based on the assessment of

Child’s therapist, Jennifer Dunbar-Gilfus, that continued contact posed a

grave danger to Child’s mental health and safety.     On February 25, 2014,

the trial court denied CYS’s motion because Ms. Dunbar-Gilfus was

unavailable to testify at the scheduled hearing.

      On March 19, 2014, a permanency review hearing was conducted at

which Ms. Dunbar-Gilfus testified via telephone conference.         After the

hearing, the Master issued a Recommendation in which it found the

following:

      [Child’s therapist’s] testimony indicates that [Child] has reached
      a point in her therapy where she is processing [the] allegations
      of past sexual abuse by [Mother]. During the same period of
      time that she has been engaging in this stage of therapy, she
      has required two in-patient hospitalizations and has remained in
      partial hospitalization when she has not required full in-patient
      care.    Most recently, she was taken to Crisis on Monday,
      03/10/2013[,] and was recommended for placement at Kids
      Peace due to her self-injurious behaviors and threats of suicide.
      [Child’s therapist’s] testimony was that any frequency of contact
      with [Mother] for any length of time, including in a therapeutic
      setting, poses a grave threat of harm to [Child] while she is in
      this stage of therapy.

            Evidence of her recent hospitalizations and her treating
      therapist’s expert opinion clearly demonstrates that while [Child]
      is in her current therapeutic stage of processing allegations of
      prior sexual abuse by [Mother], visitation between [Child] and
      [Mother] poses a grave threat of harm to [Child].

            These findings are not intended to indicate that [Mother] in
      fact sexually abused [Child] and it is noted that the allegations
      were previously unfounded. . . .

            As established elsewhere in this order, it should be noted
      that [Child] has been in placement for 15 months, [Mother] has
      made minimal progress in eliminating the circumstances that

                                     -5-
J-S56016-15
J-S56017-15

     originally necessitated placement, and [CYS’s] compelling reason
     for not pursuing a goal change at this time is centered on
     [Child’s] mental health driven need for minimal change, as
     opposed to progress on [Mother’s part].
Master’s Recommendation, 3/19/14, at 4.      That same day, the trial court

issued an Order adopting the Master’s Recommendation.

     Both Ms. Dunbar-Gilfus as well as Child’s psychiatrist, Dr. Nikita Eike,

testified at the next permanency review hearing, which occurred on August

21, 2014.   In her testimony, Ms. Dunbar-Gilfus reiterated her contention

that any contact with Mother posed a grave threat of harm to Child’s

psychological well-being.   Dr. Eike testified to her observation that the

prospect of resuming contact with Mother caused Child to exhibit selective

mutism and lapse into a quasi-catatonic state. Master’s Recommendation,

8/28/14, at 3. Further, Dr. Eike testified that upon the mere mentioning of

contact with her Mother, Child was observed to “curl in on herself and start

to rock.” Id.

     On October 22, 2014, CYS filed a petition to change Child’s

permanency goal from return to parent to adoption. On February 20, 2015,

CYS filed a petition to involuntarily terminate Mother’s parental rights to

Child, alleging the elements of 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b). 2

On March 11, 2015, the trial court held a hearing on CYS’s petitions. At the

hearing, Dr. Eike testified to Child’s consistency in not wanting any contact

with Mother, indicating that just the prospect of reunification made her so

distraught that she had to be hospitalized. Dr. Eike went on to conclude that

2
  On February 20, 2015, CYS also filed a petition to involuntarily terminate
Father’s parental rights to Child, alleging the elements of 23 Pa.C.S. §
2511(a)(2) and (b).


                                    -6-
J-S56016-15
J-S56017-15


termination of Mother’s parental rights was in Child’s best interest, as it

would remove a major stressor from her life and possibly benefit her

therapeutically.   Trial Ct. Op., 5/14/15, at 4.        At the conclusion of the

hearing, the trial court issued the underlying Order, changing Child’s

permanent placement goal from return to parent to adoption, and Decree,

involuntarily terminating Mother’s parental rights to Child pursuant to 23

Pa.C.S.   §   2511(a)(8)   and   (b).3     On   April   10,   2015,   Mother   filed

simultaneously a timely Notice of Appeal and a Concise Statement of Errors

Complained of on Appeal, in accordance with Pa.R.A.P. 1925(a)(2)(i) and

(b).

       On appeal, Mother raises four issues for our review:

       1. Did the [t]rial [c]ourt err as a matter of law and abuse its
          discretion in determining that [CYS] presented evidence so
          clear, direct, weighty, and convincing as to enable the fact
          finder to come to a clear conviction without hesitancy[] of the
          truth of the precise facts in issue?

       2. Did the [t]rial [c]ourt err as a matter of law and abuse its
          discretion in determining the best interests of [Child] would
          be served by changing the permanency goal from
          reunification to adoption, when the evidence indicated that
          Mother could provide for [Child’s] needs and appropriately
          parent [Child]?

       3. Did the [t]rial [c]ourt err as a matter of law and abuse its
          discretion in determining the best interests of [Child] would
          be served by terminating the parental rights of Mother, when
          the evidence indicated that the original reasons for placement
          of [Child] no longer exist or had been substantially
          eliminated?



3
  By separate Decree, the trial court involuntarily terminated Father’s
parental rights to Child.
                                         -7-
J-S56016-15
J-S56017-15

      4. Did the [t]rial [c]ourt err as a matter of law and abuse its
         discretion in determining the best interests of [Child] would
         be served by changing the goal to adoption; terminating
         Mother’s parental rights when the evidence indicated that
         based on [Child’s] therapist’s testimony, Mother was not able
         to see [Child] or work on the established goal of reunification
         for a substantial time during the pendency of this case?
Mother’s Brief at 5-6.

      We review appeals from the involuntary termination of parental rights

according to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re R.J.T., 608
      Pa. 9, [28-29,] 9 A.3d 1179, 1190 (Pa. 2010)]. If the factual
      findings are supported, appellate courts review to determine if
      the trial court made an error of law or abused its discretion.
      Id.; [In re:] R.I.S., [614 Pa. 275], 36 A.3d [567, 572 (2011)
      (plurality opinion)]. As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion.           Id.; see also
      Samuel-Bassett v. Kia Motors America, Inc., [613 Pa. 371],
      34 A.3d 1, 51 (2011); Christianson v. Ely, 575 Pa. 647, 838
      A.2d 630, 634 (2003). Instead, a decision may be reversed for
      an abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these
      cases. We observed that, unlike trial courts, appellate courts are
      not equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during
      the relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., [608 Pa. at
      28-30], 9 A.3d at 1190. Therefore, even where the facts could
      support an opposite result, as is often the case in dependency
      and termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility

                                       -8-
J-S56016-15
J-S56017-15

     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, [539 Pa. 161, 165,] 650 A.2d 1064, 1066 (1994).
In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S. § 2511, which requires a bifurcated analysis:

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.
In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511).

The burden is upon the petitioner to prove by clear and convincing evidence

that the asserted statutory grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained:

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”
Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).




                                    -9-
J-S56016-15
J-S56017-15


     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).     See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). Here, the trial court terminated Mother’s parental rights pursuant to

section 2511(a)(8) and (b), which provide as follows:

     § 2511. Grounds for involuntary termination

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                    ***

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency, 12 months or more have elapsed from the date
           of removal or placement, the conditions which led to the
           removal or placement of the child continue to exist and
           termination of parental rights would best serve the needs
           and welfare of the child.

                                    ***

     (b) Other considerations.―The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.
23 Pa.C.S. § 2511(a)(8) and (b).

     Further, to terminate parental rights pursuant to section 2511(a)(8), it

must be demonstrated that: “(1) [t]he child has been removed from

                                    - 10 -
J-S56016-15
J-S56017-15


parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76

(Pa. Super. 2003); 23 Pa.C.S.A. § 2511(a)(8). “Section 2511(a)(8) sets a

12-month time frame for a parent to remedy the conditions that led to the

children’s removal by the court.” In re A.R., 837 A.2d 560, 564 (Pa. Super.

2003). Once the 12-month period has been established, the trial court must

next determine whether the conditions that led to the children’s removal

continue to exist. Id. “[I]f a parent fails to cooperate or appears incapable

of benefiting from the reasonable efforts supplied over a realistic period of

time, [the agency] has fulfilled its mandate and upon proof of satisfaction of

the reasonable good faith effort, the termination petition may be granted.”

Id. (citation omitted). Moreover, “[a]s this Court has repeatedly indicated,

termination under subsection (a)(8) ‘does not require an evaluation of [a

parent’s] willingness or ability to remedy the conditions that led to

placement of the children.’” In re I.J., 972 A.2d 5, 11 (Pa. Super. 2009)

(quoting In re Adoption of R.J.S., 901 A.2d 502, 511 (Pa. Super. 2006))

(emphasis in original).    Instead, subsection (a)(8) “requires only that the

conditions continue to exist, not an evaluation of parental willingness or

ability to remedy them.”     Id. (quoting In re C.L.G., 956 A.2d 999, 1007

(Pa. Super. 2008)).

      In her brief on appeal, Mother argues that CYS presented insufficient

evidence to sustain its burden under section 2511(a)(8) and (b), and, thus,

that the trial court abused its discretion in involuntarily terminating her


                                     - 11 -
J-S56016-15
J-S56017-15


parental rights to Child.   Specifically, Mother contends that the trial court

relied too heavily on the unfavorable testimony of Child’s therapist, Ms.

Dunbar-Gilfus, and Child’s psychiatrist, Dr. Eike, as opposed to the favorable

testimony of Alternative Behavior Consultants’s parenting counselor, Lee

Marriott. Mother notes that Ms. Marriott testified to the positive interaction

between Mother and Child during parenting sessions, stating:

      It was very positive. [Child] was always happy to see [Mother].
      [Mother] was always happy to see [Child]. . . . [Mother] had
      appropriate nutritious snacks or meals.            [Mother] had
      appropriate activities. [Mother] had gotten not only [Child’s]
      bedroom together with toys and pictures but also had a separate
      playroom set up for [Child]. It was always positive. [Child] was
      happy, cooperative, excited. [Child] had fun. [Mother] was
      happy, encouraging, and positive during the visits.
Mother’s Brief at 13-14 (quoting Notes of Testimony, 3/11/15, at 21).       In

addition, Mother argues that there was insufficient evidence adduced for the

trial court to properly consider the bond between Mother and Child due to

the termination of Mother’s visitation with Child in March 2014 on the basis

of Ms. Dunbar-Gilfus’s assessment that continued contact with Mother posed

a grave threat of harm to Child’s psychological well-being. Id. at 14-16. As

such, Mother claims that the trial court erred in determining that termination

of her parental rights would best serve the needs and welfare of Child under

section 2511(b). We disagree.

      In its Rule 1925(a) Opinion, the trial court explained its analysis under

section 2511(a)(8) as follows:

             [Child] had been in placement for just a few days shy of
      27 months at the time of the [March 11, 2015] hearing on
      [CYS’s] petition[s]. The effects of the trauma she received while
      living with [] Mother caused her severe and ongoing mental
      health issues. Just the mention of [] Mother causes her to
                                    - 12 -
J-S56016-15
J-S56017-15

      decompensate. [Dr. Eike] noted that [Child] is “acutely aware of
      every court date.” She became so emotionally distraught at the
      prospect of reunification that she required in-patient psychiatric
      care around the time of every scheduled court hearing over the
      past year.

            The conditions which led to placement continue to exist at
      the time of [the] [O]rder. Mother was still unable to care for
      [Child]. [Mother] cannot even be in [Child’s] presence without
      causing [Child] severe emotional harm. While the alleged sexual
      abuse may have been unfounded, [Child] continues to make
      those allegations against Mother. Furthermore, once [Child]
      began to process those allegations in therapy, her already fragile
      mental health deteriorated significantly.
Trial Ct. Op. at 5-6 (footnote citation omitted).

      Mother’s argument, as it relates to section 2511(a)(8), is, in essence,

an attempt to have this Court re-weigh the evidence presented and revisit

the credibility determinations of the trial court.      However, it is well

established that “[t]he trial court, not the appellate court, is charged with

the responsibilities of evaluating credibility of the witnesses and resolving

any conflicts in the testimony.” In re Adoption of R.J.S., 901 A.2d 502,

506 (Pa. Super. 2006).     Further, if competent evidence supports the trial

court’s findings, we will affirm even if the record could also support the

opposite result. See In re Adoption of T.B.B., 835 A.2d at 394. Here, we

are satisfied that the trial court’s findings are supported by clear and

convincing, competent, and sufficient evidence, and that it reasonably

concluded that the elements of section 2511(a)(8) were met by the facts

before it. Accordingly, we discern no abuse of discretion or error of law on

this issue.

      Having determined that the requirements of section 2511(a) are

satisfied, we proceed to review whether the trial court properly found that

                                     - 13 -
J-S56016-15
J-S56017-15


termination of Mother’s parental rights was in the best interest of Child

under section 2511(b).     With respect to section 2511(b), this Court has

explained the requisite analysis as follows:

            Subsection 2511(b) focuses on whether termination of
      parental rights would best serve the developmental, physical,
      and emotional needs and welfare of the child. In In re C.M.S.,
      884 A.2d [at] 1287 [], this Court stated, “Intangibles such as
      love, comfort, security, and stability are involved in the inquiry
      into the needs and welfare of the child.”         In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the
      effect on the child of permanently severing that bond. Id.
      However, in cases where there is no evidence of a bond between
      a parent and child, it is reasonable to infer that no bond exists.
      In re K.Z.S., 946 A.2d [at 762-63]. Accordingly, the extent of
      the   bond-effect    analysis necessarily depends        on the
      circumstances of the particular case. Id. at 63.
In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Here, our review of the record indicates that there is clear and

convincing, competent evidence to support the trial court’s decision that

termination of Mother’s parental rights best serves Child’s developmental,

physical, and emotional needs and welfare. While acknowledging Mother’s

feelings of love and affection for Child, the trial court appropriately

concluded that the emotional stress and mental health consequences

suffered by Child at the mere prospect of reunification, in conjunction with

Mother’s current inability to meet Child’s needs, far outweigh whatever bond

that might exist between Mother and Child.     As such, we find that it was

appropriate for the trial court to determine that the termination of Mother’s

parental rights would not have a detrimental effect on Child and would be in

Child’s best interest.   In consideration of these circumstances and our


                                    - 14 -
J-S56016-15
J-S56017-15


careful review of the record, we conclude that the trial court did not abuse

its discretion or commit an error of law in finding competent evidence to

support the termination of Mother’s parental rights to Child under section

2511(b).

      Finally, we address Mother’s claim that the trial court committed an

abuse of discretion in changing Child’s permanency goal from return to

parent to adoption.

      We review dependency cases according to the following standard:

      [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.
In re R.J.T., 9 A.3d at 1190 (citation omitted).

      This matter is controlled by the Juvenile Act, 42 Pa.C.S. § 6301. In

determining a petition for a goal change, the trial court must consider:

      the continuing necessity for and appropriateness of the
      placement; the extent of compliance with the service plan
      developed for the child; the extent of progress made towards
      alleviating the circumstances which necessitated the original
      placement; the appropriateness and feasibility of the current
      placement goal for the child; and, a likely date by which the goal
      for the child might be achieved.
In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S. §

6351(f)).

      Additionally, section 6351(f.1) of the Juvenile Act requires the trial

court to make a determination regarding the child’s goal:

           (f.1) Additional determination.—Based upon the
           determinations made under subsection (f) and all relevant

                                    - 15 -
J-S56016-15
J-S56017-15

         evidence presented at the hearing,          the   court   shall
         determine one of the following:

                                     ***

            (2) If and when the child will be placed for adoption,
            and the county agency will file for termination of
            parental rights in cases where return to the child’s
            parent, guardian or custodian is not best suited to
            the safety, protection and physical, mental and
            moral welfare of the child.
42 Pa.C.S. § 6351(f.1).

      On the issue of a goal change, this Court has stated:

            When a child is adjudicated dependent, the child’s proper
      placement turns on what is in the child’s best interest, not on
      what the parent wants or which goals the parent has achieved.
      See In re Sweeney, 574 A.2d 690, 691 (Pa. Super. 1990)
      (noting that “[o]nce a child is adjudicated dependent. . . the
      issues of custody and continuation of foster care are determined
      by the child’s best interests”). Moreover, although preserving
      the unity of the family is a purpose of [the Juvenile Act], another
      purpose is to “provide for the care, protection, safety, and
      wholesome mental and physical development of children coming
      within the provisions of this chapter.”                42 Pa.C.S.
      § 6301(b)(1.1). Indeed, “[t]he relationship of parent and child
      is a status and not a property right, and one in which the state
      has an interest to protect the best interest of the child.” In re
      E.F.V., 461 A.2d 1263, 1267 (Pa. Super. 1983) (citation
      omitted).
In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

      After a careful review of the record, the trial court’s Opinion, the briefs

on appeal, and the relevant law, we conclude that there is clear and

convincing, competent evidence to support the trial court’s decision to

change Child’s permanency goal from return to parent to adoption. As such,

we discern no abuse of discretion or error of law on this issue.



                                     - 16 -
J-S56016-15
J-S56017-15


     Accordingly, for the reasons stated above, we affirm the trial court’s

Order, changing Child’s permanency goal from return to parent to adoption,

and Decree, involuntarily terminating the parental rights of Mother to Child

pursuant to 23 Pa.C.S. § 2511(a)(8) and (b).

     Order and Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/13/2015




                                   - 17 -